DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment was received on 11/22/2021.
Claims 1 -12 and 24-25 stand canceled. 
Response to Arguments
Applicant’s arguments, see Remarks on pages 7-10, filed 11/22/2021, with respect to 35 USC 102(a)(1) have been fully considered but they are not persuasive. 
With regard to claim rejection made under 35 USC 102(a)(1), the applicant argues on pages 7-9 by stating:


    PNG
    media_image1.png
    515
    662
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    256
    663
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    185
    651
    media_image3.png
    Greyscale


The Examiner respectfully disagrees. Yusuke recites at paragraphs [0029-0030] as follows:
[0029]	Here, the correspondence when the article recognition processing unit 151 cannot recognize the article information from the image taken by the image pickup unit 101 will be described. As described above, the feature amount of the article that may be put in the refrigerator 100 is registered in the memory 105 in advance, but when the unregistered article is stored in the refrigerator 100, the article recognition processing unit 151 Cannot specify the article information. In such a case, the article recognition processing unit 151 of the image processing unit 103 informs the control unit 104 that there is an unrecognizable article and the position information or image of the unrecognizable article. Then, the control unit 104 displays the position information or the image on which the unrecognizable article is placed, along with the display "There is an unrecognizable article" on the display unit 106. At this time, an electronic sound output unit may be provided in the control unit 104 to output an electronic sound for the user to notice. Since the article recognition processing unit 151 obtains the difference between the images before and after the article is placed, as will be described later, there is some change in the image (that is, some article is placed) and the difference thereof. It can recognize the position information.
[0030]	Further, the control unit 104 displays a message "Please register the article information", an input box for inputting the name and type of the article, a keyboard, a registration button, etc. on the display unit 106, and the user can display the operation unit 107. Select the input box by operating the touch panel of the above, enter the name and type of the article according to the items of the input box from the keyboard displayed on the display unit 106, and touch the registration button. On the other hand, the article recognition processing unit 151 extracts the feature amount of the unrecognized article and outputs it to the control unit 104, and the control unit 104 determines the article 

The article information not being able to specify by unit 151 is what supports the limitation recited in pending claims – “detect[ing] a likely region in which a product is likely to be present, among presence unrecognized regions where recognition of a presence of the products has failed by the recognition from the first captured image”. The article recognition processing unit obtains the differences between the images before and after the article is placed, there is some change in the image, and the difference is obtained. Therefore, the position of the unrecognized region is determined. In other words, the presence of the product – the article – were not recognized by the recognition. The differences between are the images obtained in order to see the changes to identifying the unrecognizable article. Therefore, as indicated in the detail analysis of the rejection under Yusuke, the limitations/features are met by Yusuke and the rejection stands. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-193873 to Yusuke.
With regard to claim 13 Yusuke discloses an image processing apparatus (Fig. 3, Fig. 12, paragraphs [0028-0040]) comprising: a memory for storing instructions (paragraphs [0028-0029], memory 105); and a processor coupled to the memory (paragraphs [0028-0029], processor 151) and configured to execute the instructions to: perform a recognition of products from a first captured image obtained by capturing an image of displayed products (paragraph [0028] where a method that recognizes automatically article information is disclosed, image processing 103 and imaging unit 101); detect a likely region in which the product is likely to be present (paragraph [0028] where “the article recognition processing unit 151 determines from the image taken by the imaging unit 101 that the feature amount matches the feature amount of the article. By doing so, the type of the article can be determined”), among presence unrecognized regions where recognition of a presence of the products has failed by the recognition in the first captured image (paragraph [0028] where shape and color information is used as the feature amount of the article and position information indicating the location in the space is automatically recognized; paragraph [0029] where the article information cannot be recognized from the images is discussed. “[W]hen the unregistered article is stored in the refrigerator 100, the article recognition processing unit 151 cannot specify the article information”) based on at least one of: a distance between the products that have been recognized being larger than a predetermined threshold; a distance between at least one of the recognized products and an outer edge of the store fixture being larger than a predetermined threshold; a difference in a size of the presence unrecognized regions and an average size of at least one of the recognized products being larger than a predetermined threshold; a number of feature points included in the presence unrecognized region being greater than a predetermined value, (paragraph [0028] where shape and color information is used as the feature amount of the article and position information indicating the location in the space is automatically recognized; paragraph [0029] where the article information cannot be recognized from the images is discussed. “[W]hen the unregistered article is stored in the refrigerator 100, the article recognition processing unit 151 cannot specify the article information”. Further, continuing to paragraphs [0062-0063], where it is determined that there is a change when the difference is equal to or larger than a predetermined threshold value); or difference obtained by comparing planogram information recommended for the displayed products with a result of the recognition of products; and output, based on the detection, at least one of information associated with an unrecognized product present in the likely region detected or information associated with the likely region detected (paragraphs [0029-0030], for example, where “an electronic sound output unit may be provided in the control unit 104 to output an electronic sound for the user to notice”. Display unit 106 where a control unit may display a message, information or the image on which the unrecognizable article is placed).
With regard to claim 14 Yusuke discloses display the information associated with the likely region detected (display 106, paragraphs [0029-0030]).
Allowable Subject Matter
Claims 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record fails to teach, suggest, or discloses fails to teach, suggest or discloses limitation/feature “performing a recognition of products from a first captured image obtained by capturing an image of displayed products; detecting a likely region in which a product is likely to be present, among presence unrecognized regions where presence of the products were not recognized by the recognition from the first captured image, based on at least one of: a distance between the products that have been recognized being larger than a predetermined threshold; a distance between at least one of the recognized products and an outer edge of the store fixture being larger than a predetermined threshold; a difference in a size of the presence unrecognized regions and an average size of at least one of the recognized products being larger than a predetermined threshold; a number of feature points included in the presence unrecognized regions being greater than a predetermined value; or difference obtained by comparing planogram information recommended for the displayed products with a result of the recognition of products; and outputting, based on the detection, at least one of information associated with an unrecognized product present in the likely region detected or information associated with the likely region detected, wherein a recognition parameter is adjusted based on at least one of the information associated with the unrecognized product or the information associated with the likely region detected” recited in claims 17 and 18. Dependent claims are allowed for the same reasons.


Claims 15-16 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The statement of reasons for the indication of allowable subject matter as same as those listed in the previous Office Action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669